DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 6 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peery 5,260,536. As to claims 1, Perry discloses a napkin 10 comprising a napkin material and having an upper side and a lower side and four corners, the napkin being provided with an adhering portion 25 and an engaging location 26, the adhering portion being located on the upper side and the engaging location being located on the lower side at corresponding positions such that the napkin can be wrapped around an object and secured by engaging the adhering portion with the engaging location; see Fig. 3. The adhering portion and the engaging location being provided with a mutually adhesive material to allow the adhering portion and the engaging location to releasably adhere to each other, wherein the mutually adhesive material does not adhere to the napkin material, and wherein the engaging location is located close to a center of the napkin (as shown in Fig. 3) and wherein corners on the lower side are devoid of the mutually adhesive material. The term “napkin material” does not define any specific material, and therefore, does not distinguish over the napkin material in Peery. 
As to claim 2, Fig. 3 of Peery shows the adhering portion 25 located at a corner of the napkin.
As to claim 5, Peery discloses the claimed material at col. 6, lines 13-14.
As to claim 6, the napkin in Peery can be stacked with similar napkins so as to not have the engaging portion aligned with an adhering portion of an adjacent napkin.
As to claim 19, Peery discloses this feature at col. 5, lines 56-67 and Figs. 6 and 7.

Allowable Subject Matter
Claims 7, 8, 13-17 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783